Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on May 9, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 11/034,056 and US 10/611,052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-24 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a silicon carbide (SiC) wafer comprising: a silicon face and a carbon face; a diameter of at least 200 millimeters (mm); and a relaxed positive bow from the silicon face.
 The most relevant prior art reference due to Swoboda et al. (Pub. No.: US 2020/0388538 A1) substantially discloses a silicon carbide (SiC) wafer comprising: 			a silicon face and a carbon face (Par. 0362 - implied); 						a diameter of at least 200 millimeters (mm) (Par. 0055); and 					a relaxed bow from the silicon face (Par. 0527-0538; Figs. 29a-31a).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-13: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 14: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a silicon carbide (SiC) wafer comprising: a silicon face and a carbon face; a relaxed positive bow from the silicon face, wherein the relaxed positive bow is provided with a kerf loss of less than 250 µm.
 The most relevant prior art reference due to Swoboda et al. (Pub. No.: US 2020/0388538 A1) substantially discloses a silicon carbide (SiC) wafer comprising: 			a silicon face and a carbon face (Par. 0362 - implied); and 						a relaxed bow from the silicon face, wherein the relaxed positive bow is provided with a very low kerf loss (Par. 0527-0538; Figs. 29a-31a & Par. 0008, 0160, 0174-0175, 0255, 0567).	
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 14 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 14 is deemed patentable over the prior arts.

Regarding Claims 15-17: these claims are allowed because of their dependency status from claim 14.

Regarding Claim 18: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a silicon carbide (SiC) wafer comprising: a silicon face and a carbon face; a diameter of at least 200 mm; and a relaxed positive bow from the silicon face, wherein the SiC wafer is formed by a process of separating the SiC wafer from a SiC bulk crystalline material along a subsurface laser damage pattern.
 The most relevant prior art reference due to Swoboda et al. (Pub. No.: US 2020/0388538 A1) substantially discloses a silicon carbide (SiC) wafer comprising 		a silicon face, a carbon face (Par. 0362 - implied), a diameter of at least 200 mm (Par. 0055), and a relaxed bow from the silicon face, wherein the SiC wafer is formed by a process of separating the SiC wafer from a SiC bulk crystalline material along a subsurface laser damage pattern (Par. 0527-0538; Figs. 29a-31a).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 18 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 18 is deemed patentable over the prior arts.

Regarding Claims 19-24: these claims are allowed because of their dependency status from claim 18.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/13/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812